In a proceeding pursuant to CPLR article 78 to review a determination of the respondent zoning board granting an area variance to petitioner’s neighbor, petitioner appeals from a judgment of the Supreme Court, Nassau County (Oppido, J.), entered March 19, 1984, which confirmed the determination and dismissed the petition.
Judgment affirmed, with costs.
It is our view of the appendix with which we have been presented by the petitioner that the grant of the area variance in question was correct, proper in all respects and supported by the record. It meets the criteria applicable in such cases as explained by the Court of Appeals in Matter of National Merritt v Weist (41 NY2d 438, 441-443). We find that the encroachment objected to by the petitioner upon the side yard of his neighbor diminishes the 10-foot required side yard by only 14 inches, which is de minimis. The fact that petitioner believes that the extension to the home in question was added for a trivial reason is of little significance when compared with the testimony of a zoning and planning expert, offered before the zoning board by the applicant for the variance, to the effect that the extension to her home not only does not interfere in any way with the health and welfare of the residents of the community, but instead adds to the value of the property in question and the neighborhood in which it is located. Mollen, P. J., Titone, Thompson and Weinstein, JJ., concur.